Motion by respondent to modify the order of this court dated May 31, 1951, so as to disallow costs to certain of the appellants, denied, without costs. Motion by respondent to extend his time to serve the amended supplemental complaint granted, and time to serve such complaint extended until twenty days after the entry of the order hereon. On the court’s own motion, that part of the decision of this court dated May 28, 1951, in paragraph designated number (3) which reads “ and in paragraph ‘ Forty-fourth ’ to paragraphs ‘ Fourth ’, ‘ Seventh ’, ‘ Eighth ’, ‘ Eleventh ’, ‘ Twelfth ’, ‘ Fourteenth ’, ‘ Sixteenth ’ ” is amended by deleting therefrom the words “ 1 Twelfth ’ ” and “ ‘ Sixteenth ’ ” and by inserting therein the word “ ‘Fifteenth ’ On the court’s own motion such decision is further amended by changing the next to the last sentence thereof to read as follows: “ Therefore, it was not error to refuse to dismiss the third cause of action on the ground that, as matter of law, the three-year Statute of Limitations (Civ. Frac. Act, § 49) was applicable.” The order of this court, entered upon said decision, will be resettled accordingly. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ. [See ante, p. 858.]